Citation Nr: 1621303	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-08 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder [other than posttraumatic stress disorder (PTSD)], to include major depressive disorder, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to August 1972 and from August 1972 to February 1975, with a discharge under other than honorable conditions for the second period of active duty.

The Board notes that as a result of the character of his discharge from his second period of service, the Regional Office (RO) determined in an unappealed April 1980 decision that his service from August 1972 to February 1975 was not recognized for purposes of awarding VA benefits.  Thus, VA benefits may not be awarded based on this second period of active service.  See 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.203 (2015).

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) RO in Winston-Salem, North Carolina.

The Veteran and his cousin testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of that proceeding has been associated with the electronic claims file.

When this case was previously before the Board in January 2014, it was decided in part and remanded in part for additional evidentiary development.  To this point, the Board denied service connection for PTSD in the January 2014 decision; as such, this issue is not before the Board.  This case has since been returned to the Board for further appellate action.  For the reasons discussed below, the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  These records were reviewed in connection with the decision below.



FINDING OF FACT

An acquired psychiatric disorder, to include major depressive disorder, was not shown during an honorable period of service or for many years thereafter, and has not been shown to be related to an honorable period service or to the service-connected tinnitus.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

The Board remanded this matter in January 2014 to attempt to obtain outstanding VA treatment records, afford the Veteran another VA examination to address the etiology of his claimed acquired psychiatric disability other than PTSD, and to readjudicate the claim.  Subsequently, the RO attempted to obtain outstanding VA treatment records and notified the Veteran that the records were unavailable for review in May 2014, a VA examination was conducted in March 2014, and the claim was readjudicated in May 2014.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall, 11 Vet. App. 268, 271 (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was notified of the evidence necessary to establish a claim for secondary service connection in the May 2014 supplemental statement of the case.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  

The Board notes that VA examination/addendum opinions were obtained for the Veteran's claim in March 2014.  When taken together, review of this examination report and addendums reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  With respect to the August 2013 hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c) (2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  In addition, the record was held open for an additional 60 days to allow for submission of additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, the duties to notify and assist have been met.

Analysis 

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran asserts that his acquired psychiatric disorder, to include major depressive disorder, is etiologically related to service and that, alternatively, his acquired psychiatric disorder is secondary to the service-connected tinnitus.  Specifically, as evidenced by his testimony before the undersigned in August 2013, the Veteran contends that his acquired psychiatric disorder began in service as a result of his wife leaving him while he was on active duty.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses are included in this list, but not neuroses.  As the Veteran's diagnosed disability is a neuroses and not psychoses, continuity of symptomatology is not for consideration.

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2015).

In this case, VA and private treatment records show various diagnoses of depression, to include major depressive disorder, chronic major depression, other specified depressive disorder, and depression not otherwise specified (NOS).  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran's induction examination in July 1970 showed normal psychiatric clinical evaluation as did his separation examination in February 1972.  

The Veteran reported in his December 2010 formal appeal, VA Form 9, that his depression was caused by his wife leaving him, thereby causing his absent without leave (AWOL) time and ultimate discharge.  In this regard, the Board notes that service personnel records show that the Veteran's AWOL time was during his second period of active duty in 1974 and 1975.  

Moreover, the Board notes that during the aforementioned August 2013 hearing, the Veteran stated that he thought his divorce occurred within one year after service.  He denied being married and divorced prior to entry into service but stated that he was married for the first time in service.  He stated that his wife left him in 1972 or 1973; he could not recall the year.

To this point, the Veteran submitted a July 1986 divorce decree from Craven County, North Carolina, showing that he was married to H.D. on September 28, 1972, and separated September of 1983.  The Board notes that the Veteran's given name is misspelled on this court order of divorce as "A***e"; however, service treatment records indicate that, despite the misspelling, he was married to H.D. as her name is listed on a May 1973 clinical record cover sheet.

The Board also notes that in a December 2010 VA mental health outpatient note the Veteran reported that his wife left him in 1973, taking his daughter and his house.  He stated that he then got married and separated again.  The Veteran reported that he went AWOL in 1973, noting that it had something to do with his depression.  

Based upon the aforementioned evidence of record, the Board finds that the Veteran's claimed stressor of his wife leaving him during active duty occurred during his second period of active duty in 1974 and 1975.  As noted above, VA benefits may not be awarded based on this second period of active service.  See 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.203 (2015).  There is also no indication that the Veteran complained of, was diagnosed with, or was treated for any psychiatric disability during his first period of active duty.  Accordingly, Hickson element (2) is not met.  

For the sake of completeness, with respect to the Hickson element (3), a link between stressors and acquired psychiatric disorder symptomatology, the Veteran was afforded a VA examination in March 2014 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran reported that his depression began because of his first wife's infidelity.  The examiner noted that the Veteran's separation examination documented an assessment of normal psychiatric functioning; in these documents the Veteran denied trouble sleeping, depression, excessive worry, and nervous trouble of any sort.  

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for an acquired psychiatric disorder must fail because the medical evidence does not indicate a connection between the disability and service.  That is, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Therefore a nexus between service and the Veteran's acquired psychiatric disorder cannot be established, and the claim fails on Hickson element (3) as well. 

As such, the question remaining before the Board is whether there is a nexus establishing a connection between an acquired psychiatric disorder and the service-connected tinnitus.  

On this question, the Board finds that the preponderance of the relevant evidence weighs against the claim.

The March 2014 examiner also opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that the Veteran discussed exacerbations in his depression due to his heart attack and stroke; his records documented exacerbation of his depression due to housing problems, service connection problems, financial stress, inclimate weather, dental problems, and pain.  The examiner stated that review of the Veteran's records showed no discussion of his depression being caused or exacerbated by tinnitus.  

No other competent opinion providing a positive nexus between an acquired psychiatric disorder and service or the Veteran's current tinnitus has been presented.  As such, the March 2014 VA opinion is afforded great weight. 

The Board acknowledges that the Veteran and those submitting lay statements are certainly competent to attest to observable symptoms; and the Veteran is competent to attest to in-service experiences.  See 38 C.F.R. § 3.159(a) (2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

To this point, the Board notes that the Veteran also submitted multiple lay statements in November 2007 and March 2010, attesting to his change in demeanor since returning home from service, to include anger, isolation, avoidance of crowds, being withdrawn, irritability, and relationship problems.

However, there is nothing in the record to suggest that the Veteran or those submitting lay statements have the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his acquired psychiatric disorder.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current conditions were etiologically related to service or to his service-connected tinnitus are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno, 6 Vet. App. 465. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, to include as secondary to service-connected tinnitus is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


